DETAILED ACTION

This Office Action is a response to an application filed on 10/21/2022, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/21/2021, 01/07/2022, and 08/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 11,218,731. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant # 17/507,446
Patent # 11,218,731
An image decoding method performed by a decoding apparatus, the method comprising: 
An image decoding method performed by a decoding apparatus, the method comprising: 



obtaining information on quantized transform coefficients from a bitstream; 
deriving quantized transform coefficients for a target block based on the information on the quantized transform coefficients; 
deriving, from a bitstream, quantized transform coefficients for a target block; 
deriving transform coefficients by performing dequantization for the quantized transform coefficients for the target block; 
deriving transform coefficients by performing dequantization for the quantized transform coefficients for the target block; 
performing an inverse transform for the transform coefficients based on an inverse transform matrix; 

deriving residual samples for the target block based on a result of the inverse transform; and 
deriving residual samples for the target block based on inverse transform for the transform coefficients; and 
generating a reconstructed picture based on (i) the residual samples for the target block and (ii) prediction samples for the target block, 
generating a reconstructed picture based on (1) the residual samples for the target block and (ii) prediction samples for the target block, wherein the inverse transform is performed based on an inverse transform matrix, wherein the inverse transform matrix is a non-square matrix, 
wherein a size of the target block is KxK, where K 1s a positive integer, 
wherein a size of the target block is KxK, where K is a positive integer, 
wherein an area to which the inverse transform is applied is included in a region of size MxM, where M is a positive integer less than K, and 
wherein an area to which the inverse transform is applied is included in a region of size MxM, where M is a positive integer less than K, and 
wherein based on a number of input elements of the inverse transform being R, a size of the inverse transform matrix is NxR, where each of N and R is a positive integer, and R is less than N.
wherein based on a number of elements in the area to which the inverse transform is applied being R, a size of the inverse transform matrix is NxR, where each of N and R is a positive integer, and R is less than N.



Allowable Subject Matter

Claims 1-20 would be allowed upon filing a Terminal Disclaimer for Patent No. 11,218,731. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 2017/0230677 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483